REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	
   Regarding claim 1
           The prior art of record neither anticipates nor renders obvious the combination of: determining one or more session keyword weights for one or more session keywords based at least on one or more user activities and one or more contextual keyword weights for one or more contextual keywords based at least on one or more community activities; configuring a topic set for a virtual storefront by modifying at least one of a baseline session keyword weight or a baseline contextual keyword weight based on one or more of: a total topic set weight, an elasticity parameter, one or more core topic keyword weights associated with one or more core topic keywords, the one or more session keyword weights, or the one or more contextual keyword weights; and identifying, based at least on the configured topic set, one or more products from among a plurality of products to be presented to a user as one or more product recommendations in the virtual storefront.
		
      Regarding claims 13 and 19
 	Claims 13 and 19 are each parallel in subject matter to the feature noted above with respect to claim 1 and are allowable for reasons similar to those provided for claim 1.  

A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20110225019 to Taylor et al. discloses A method of categorizing a brand comprising the steps of: (i) Collecting a brand-related search term from a user via an interface; (ii) Scanning a computer network (optionally the Internet) for data containing the brand; (iii) Scanning one or more pre-selected data sources for data containing the brand; (iv) Returning search results from the two said scanning steps; (v) Comparing the search results with a set of keywords associated with one or more predetermined categories; (vi) Suggesting one or more categories for the brand based on the results of the keyword search; (vii) Ranking the suggested categories in order of relevance to the brand. In addition, each method may have a relevance modifier assigned based on the relevance assigned to results generated by each method. The final relevance of a keyword may therefore be calculated by applying the relevance modifier for the relevant method to the relevance of the keyword assigned by the method. As an example, keywords directly entered by the applicant on an interactive form would be given the highest rating, and the method used would also be given a high weighting leading to a high overall score.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625